UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-61683-CIV-SMITH

GUIDEONE NATIONAL
INSURANCE COMPANY,

Petitioner,
VS.
PALM NMB, LLC, et al.,

Respondents.
/

ORDER GRANTING RESPONDENTS’ MOTION FOR SUMMARY JUDGMENT AND
DENYING PETITIONER’S MOTION FOR SUMMARY JUDGMENT

THIS MATTER is before the Court on Petitioner’s, GuideOne National Insurance
Company, Motion for Summary Judgment [DE 84], Respondents’ Response [DE 93], Petitioner’s
Reply [DE 95], Palm NMB, LLC and Privilege Apartments, LLC’s Motion for Summary
Judgment [DE 86], Petitioner’s Response [DE 87], and Palm NMB, LLC and Privilege
Apartments, LLC’s Reply [DE 97]. This action arises from a fire in an apartment unit owned by
Privilege Apartments, LLC (Privilege). As a result of that fire, a six-year old died. Subsequently,
a lawsuit was brought against Privilege in state court for negligence. GuideOne National
Insurance Company (GuideOne) issued a General Commercial Liability policy for the property.
GuideOne’s Amended Complaint seeks a declaratory judgment declaring that, under the terms of
its policy, GuideOne is entitled to deny coverage to Palm NMB, LLC (Palm) and Privilege.
GuideOne and Palm and Privilege have filed cross-motions for summary judgment. For the

reasons set forth below, GuideOne’s motion is denied and Palm and Privilege’s motion is granted.
I. UNDISPUTED MATERIAL FACTS!

Palm is the owner of an apartment complex located at 12501 NE 13th Avenue, North
Miami, Florida 33161 (the Palm Apartments). (Georgescu Aff. [DE 85-2] ¥ 5.) Palm completed
a Commercial Insurance Application for purposes of obtaining commercial general liability
insurance for the Palm Apartments. (DE 1-2.) Palm executed a Supplemental Application on
April 5, 2017. (DE 1-3.) The Supplemental Application asked if there were smoke detectors on
the insured premises and the “yes” box was marked. (/d.) The Supplemental Application also
. asked whether the smoke detectors were hard wired or battery operated. (/d.) The word “battery”
was typed in after the question. (/d.) At the end of the Supplemental Application is a section
titled “Representation & Warranty Statement,” which states:

[ have read this Application and I represent that all of the foregoing statements are

true and accurate and that these statements are offered as the basis upon which

[insurance company] is considering issuance of an insurance policy. Any missing

or erroneous information in this Application may jeopardize coverage in the event
of a claim under any policy issued by [the insurance company].

(id.)

GuideOne issued Palm, as the named insured, a Commercial General Liability Insurance
Policy that covered the period from March 16, 2017 to March 16, 2018 (the Policy). (DE 85-3.)
The Representations and Warranties Endorsement of the Policy stated:

A. The Named Insured understands and agrees that the following representations
and warranties are material and that the Company is relying on the truthfulness of
these representation and warranties, which are made the basis of and a condition
for the Company’s acceptance of the risks covered by the insurance. The Named
Insured further understands and agrees that if any of the following material
representations and warranties are false, or if the Named Insured fails to compkly
with any of the following representations and warranties at any time during the
“Policy Period”, [sic] the Named Insured shall be deemed to have breached this
insurance policy. A breach of any of the following representations and warranties

 

' Citations to facts that have been admitted by both sides have been omitted.

2
will result in this policy not applying to any “Claim” or “Suit” brought hereunder.

B. The Named Insured hereby represents and warrants that the following are true
and correct as of the inception date of the policy:

1. The information contained in the Application(s) is a just, full and true
exposition of all the facts and circumstances with regard to the risk to be

insured.
* kk Of

C. The Named Insured further presents and warrants that the following are true and
correct as to the inception date of the policy and will remain so at all times during
the “Policy Period”:

The following apply to ALL location(s):

OR

2. There are operable smoke detectors in each unit, office, utility/laundry
room and storage area.

(DE 85-3 at 6-7 (bold omitted).) Additionally, Section V, Notice and Conditions of the Policy,
Subsection S, Statements, Warranties and Representations provides:

By accepting this Policy you agree that:

Ok

2. The statements warranties and representations are material, accurate and
complete;

3. We have issued this Policy in reliance upon your statements, warranties and
representations; and ,

4. Except as otherwise provided by law, this Policy is void in any case of fraud or
if the insured (or any agent or person acting on behalf of or for the benefit of any
insured) conceals or misrepresents any material fact or circumstances relating to
this insurance.
(Id. at 19-20.)
Privilege is the owner of an apartment complex located at 1040 NE 7th Avenue, Fort

Lauderdale, Florida 33304 (the Privilege Apartments). (Georgescu Aff. 7.6.) Privilege purchased

the Privilege Apartments on April 25, 2017. Ud.) On or about April 25, 2017, Privilege filled
out a Supplemental Application — Apartments & Condominiums.” (DE 85-4.) The Application
is not signed but it does indicate that there are battery operated smoke detectors on the premises.
Ud.) Privilege’s Supplemental Application contained the same Representation & Warranty
Statement as the one executed by Palm. (Ud) On April 25, 2017, Privilege became a Named
Insured on the Policy. (Georgescu Aff, § 13, Policy [DE 85-3] at 37.) Palm and Privilege are
independent, unaffiliated entities. (Georgescu Aff. § 4.)

On December 28, 2017, Glenda Alvarenga applied to lease an apartment at Privilege
Apartments. In January 2018, before Ms. Alvarenga moved in, a new smoke detector with a new
battery was installed in Apartment 26. (Valles Aff. [DE 85-9] §6.) Before Ms. Alvarenga moved
in, the unit was inspected by a Broward County Housing Authority Inspector who found that
Apartment 26 had the correct number of smoke detectors and that the smoke detectors were
properly working. (Umana Dep. [DE 85-8] 29:8-11.) Ms. Alvarenga executed a lease agreement,
including a Smoke Detector Addendum, which affirmed that Ms. Alvarenga had inspected the
smoke detectors(s) in Apartment 26 and they were in proper working condition. (Ex. 1 to
Georgescu Aff.) The Smoke Detector Addendum also stated that it was Ms. Alvarenga’s
responsibility to regularly test the smoke detector and report any problems to management. (/d.)
On February 2, 2018, Ms. Alvarenga and her family moved into Apartment 26.

Shortly after Ms. Alvarenga moved into the apartment, she contacted the handyman for
Privilege Apartments to complain that her smoke detector was constantly sounding and to ask
how to turn it off. (Valles Aff. {J 9-10.) The handyman explained how to restart the smoke

detector by pressing a button. (Valles Aff. 11.) Ms. Alvarenga indicated that this had already

 

The record does not contain any other application from Privilege.

4
been tried but had not worked. Ud.) The handyman then informed her that if the restart button
had not worked, the only way of stopping the sound was by disconnecting the battery. (/d. at J
12.) He then advised Ms. Alvarenga that if she disconnected the battery, the smoke detector
would not work and would not perform its fire protection function. (/d. at § 13.) The handyman
attempted to follow up with Ms. Alvarenga twice after the phone call but was unsuccessful. (/d.
at § 15.) According to Ms. Alvarenga, the handyman actually texted her and told her to take the
smoke detector down from the wall to stop the beeping. (Alvarenga Dep. [DE 99-1] at 35:8-
36:13.) Ms. Alvarenga testified that she did remove the smoke detector from the wall and put it
in the hall closet, but she did not remove the battery from the smoke detector when she put it in
the closet. Ud. at 39:8-22.)

On February 18, 2018, a fire broke out in Apartment 26 of the Privilege Apartments. A
minor child, 6-year old K.A., died as aresult. According to a police report, the fire started in the
children’s bedroom where Ms. Alvarenga had placed a lit candle. (Police Report [DE 85-11] at
10.) According to the report, one of the children had been playing with the candle before the fire
started. Ud.) The police report also noted that, after the fire, an inspection found an “empty
smoke detector mount. . . Several feet away the disconnected smoke detector was noted in the
open hall closet.” (Ud. at 19.) Before the fire, Ms. Alvarenga had disconnected the smoke
detector. (/d. at 22.) The Fort Lauderdale Fire Rescue report about the fire indicates that the
smoke detector failed to activate at the time of the fire. (Fort Lauderdale Fire Rescue Report [84-
1] at 2, 16.) However, the inspector who wrote the reporter testified at her deposition that she
does not actually know whether the smoke detector activated during the fire because she did not
speak to the occupants; her report was based on the fact that the smoke detector was not sounding

when she arrived on the scene. (Williams Dep. [DE 92-2] 27:11-16; 30:21-31:16.) She also
stated that it would be possible for the smoke detector to be operational even while in the hall
closet. Ud. at 28:20-29:13.)

On April 24, 2018, Veronica Sears, as Personal Representative of the Estate of K.A., filed
a complaint in Florida state court against Privilege, alleging one count of negligence. (DE 1-5.)
The state court complaint alleges that Privilege was negligent by failing to: (1) operate the
apartment complex in a safe and reasonably prudent manner; (2) maintain the apartment complex
in a safe and reasonably prudent manner; (3) warn its tenants and the public about dangerous
conditions on the subject premises; (4) provide and maintain fire alarms in compliance with state
fire and building codes; (5) provide and maintain smoke detectors in compliance with state fire
and building codes; (6) provide and maintain emergency lights in compliance with state fire and
building codes; (7) provide and maintain fire sprinklers in compliance with state fire and building
codes; (8) inspect fire extinguishers in compliance with state fire and building codes; (9) inspect
fire alarms in compliance with state fire and building codes; (10) inspect smoke detectors in
compliance with state fire and building codes; (11) inspect emergency lights in compliance with
state fire and building codes; (12) fire sprinklers in compliance with state fire and building codes;
(13) inspect fire extinguishers in compliance with state fire and building codes; (14) replenish fire
extinguishers after any fire on the premises; (15) comply with all applicable fire codes required
under Florida law; and (16) comply with all applicable building codes required under Florida law.
(DE 1-5, 9 19.) Palm is not a named party in the state court action. (DE 1-5.)

On July 20, 2018, GuideOne filed this action naming Palm, Privilege, and Veronica Sears
as respondents. (DE 1.) GuideOne subsequently filed an Amended Complaint in which it seeks
a declaration that it is entitled to deny coverage for any and all claims resulting from the fire loss.

(DE 20.) The parties have now filed cross-motions for summary judgment.
Il. SUMMARY JUDGMENT STANDARD

Summary judgment is appropriate when “the pleadings . . . show that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.”
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); HCA Health Servs. of Ga., Inc. v.
Employers Health Ins. Co., 240 F.3d 982, 991 (1ith Cir. 2001). Once the moving party
demonstrates the absence of a genuine issue of material fact, the non-moving party must “come
forward with ‘specific facts showing that there is a genuine issue for trial.’” Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed. R. Civ. P. 56(e)). The
Court must view the record and all factual inferences therefrom in the light most favorable to the

COC

non-moving party and decide whether “‘the evidence presents a sufficient disagreement to require
submission to a jury or whether it is so one-sided that one party must prevail as a matter of law.’”
Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir. 1997) (quoting Anderson, 477 U.S. at
251-52)).

In opposing a motion for summary judgment, the non-moving party may not rely solely on
the pleadings, but must show by affidavits, depositions, answers to interrogatories and admissions
that specific facts exist demonstrating a genuine issue for trial. See Fed. R. Civ. P. 56(c), (e); see
also Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). A mere “scintilla” of evidence supporting
the opposing party’s position will not suffice; instead, there must be a sufficient showing that the
jury could reasonably find for that party. Anderson, 477 U.S. at 252; see also Walker v. Darby,
911 F.2d 1573, 1577 (11th Cir. 1990).

YW. DISCUSSION

GuideOne seeks summary judgment declaring that there is no coverage for Privilege and

Palm under the Policy because Palm and Privilege breached the warranty in the Policy that there
were operable smoke detectors at the Privilege Apartments. ? GuideOne does not argue the claims
in the state court action are not otherwise covered by the language in the Policy; instead, GuideOne
argues, as a result of Palm and Privilege’s breach of the warranty, GuideOne may deny the claim
or rescind the Policy. Palm and Privilege seek summary judgment declaring GuideOne has a duty
to defend and indemnify Privilege in the state court action and dismissing Palm from this case.
Palm and Privilege argue the warranty provision of the Policy is really an exclusionary clause and,
therefore, must be interpreted narrowly.

GuideOne maintains that Palm and Privilege breached the Policy by failing to comply with
the terms of the Representations and Warranties Endorsement in which Palm and Privilege
represented and warranted that it was true at the inception date of the policy, and would remain
true during the Policy period, that “there are operable smoke detectors in each unit.” Based on the
Fort Lauderdale Fire Rescue report, GuideOne contends that Palm and Privilege breached the
Policy permitting GuideOne to deny the claim or even rescind the Policy. Palm and Privilege
respond that there is no record evidence that there was no “operable” smoke detector in apartment
26 at the time of the fire. Palm and Privilege make two arguments in support of this conclusion.

First, Palm and Privilege argue that “operable” does not mean being used properly or
otherwise “operating;” it means “capable of being put into use, operation or practice.” The Policy
does not define the term “operable.” Thus, Palm and Privilege maintain that the correct definition
is the dictionary definition. GuideOne argues that this would lead to the warranty being

“meaningless. Regardless of how the term “operable” is defined, as discussed below, the record

 

3 Tt is not clear why GuideOne makes any arguments regarding Palm or why Palm has been named
as a respondent in this case. The record evidence indicates that Palm is not a party to the state
court action, has no ownership interest in the Privilege Apartments, and Palm and Privilege are not
affiliated in any way.
evidence does not support a finding of breach. Therefore, the Court need not determine the proper
definition of the term “operable.”

Second, Palm and Privilege point out that the Fort Lauderdale Fire Rescue report did not
state that the smoke detector was not operable and that the Fire Inspector testified that she does
not actually know if the smoke detector activated at the time of the fire because she did not speak
with any of the occupants about the smoke detector. The Inspector only knew that the smoke
detector was not sounding at the time she entered Apartment 26. She also testified that she did not
check the smoke detector to see if there was a battery in it or if it was operational. Further, Ms.
Alvarenga, who had a duty under the Smoke Detector Addendum to report any problems to
management, never reported that the smoke detector was not working. While she reported the
beeping, she was given instructions on how to stop it, and she never reported that the smoke
detector was not actually working. Thus, there is no record evidence that that the smoke detector
was not operable, or operating, at the time of the fire. Although the smoke detector had been
removed from the wall, it had a battery backup that would have allowed it to operate despite being
removed from the wall. There is record evidence that a new battery was put in the smoke detector
about a month before the fire and no record evidence that the battery stopped working or was
removed from the smoke detector. Consequently, GuideOne has not established that Palm and
Privilege breached the warranty section of the Policy by having an inoperable smoke detector in
Apartment 26. Thus, GuideOne is not entitled to summary judgment.

Palm and Privilege argue that they are entitled to summary judgment because GuideOne is
obligated under the terms of the Policy to defend and indemnify Privilege in the state court lawsuit.
GuideOne’s only challenge to coverage is the warranty issued discussed above. Thus, it does not

argue that the Policy would not otherwise cover the claims made in the state court lawsuit.
Consequently, GuideOne has a duty to defend and indemnify its insureds. Accordingly, it is

ORDERED that:

1. Petitioner’s, GuideOne National Insurance Company, Motion for Summary Judgment
[DE 84] is DENIED.

2. Palm NMB, LLC and Privilege Apartments, LLC’s Motion for Summary Judgment [DE
86] is GRANTED.

3. All pending motions are DENIED as moot.

4. The Court will enter a separate judgment.

5. This case is CLOSED.

DONE and ORDERED in Miami, Florida, this 7th day of October, 2019.

 

 

RODNEY SMITH
UNITED STATES DISTRICT JUDGE

cc: All Counsel of Record

10
